Citation Nr: 0412074
Decision Date: 03/09/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-03 561	)	DATE MAR 09 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

 ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 1980 and from August 1980 to August 1983.  

This case comes to the Board of Veterans Appeals (Board) on appeal from an August 2002 decision by the RO in Pittsburgh, Pennsylvania, which denied service connection for hearing loss and frostbite of the feet.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence necessary to substantiate his claim for service connection for hearing loss of the right ear and frostbite of the feet, and the VA has made reasonable efforts to develop such evidence.

2.  Hearing loss of the right ear is not a disorder of service origin or attributable to any incident therein.

3.  A bilateral foot disorder is not a disorder of service origin or attributable to any incident therein.


CONCLUSION OF LAW

1.  Hearing loss of the right ear was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This liberalizing law is applicable to this appeal.  The VA promulgated regulations to implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing regulations essentially provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) stands for the proposition that the plain language of [VCAA] requires that notice to a VA claimant pursuant to the VCAA be provided "at the time" that, or "immediately after", the Secretary receives a complete or substantially complete application for VA-administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held that the Secretary failed to demonstrate that, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error").  

In April 2002, prior to the August 2002 rating action, the veteran was notified of evidence required to substantiate the claim, thus satisfying the requirements of Pelegrini.  The veteran has submitted written arguments and testimony.  The rating decision and statement of the case provided notice to the veteran of what was revealed by the evidence of record.  Additionally, these documents notified him why this evidence was insufficient to award the benefit sought.  Thus, the veteran has been provided notice of what VA was doing to develop the claim, notice of what he could do to help his claim, and notice of how his claim was still deficient.  Because no additional evidence has been identified by the veteran as being available but absent from the record, the Board finds that any failure on the part of VA to further notify the veteran what evidence would be secured by VA and what evidence would be secured by the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1980 to July 1980 and from August 1980 to August 1983.  His military occupational specialty from April 1980 to July 1980 was vehicle driver and from August 1980 to August 1983 he was an infantryman for 2 years and 10 months and a motor transport operator for 3 years and 1 month.

Service medical records show that on medical examination performed for induction purposes in February 1980, the veteran's ears and feet were evaluated as normal.  An audiological evaluation was performed, and was within normal limits.  In the accompanying report of medical history dated February 1980, the veteran denied a history of hearing loss or ear trouble.  A December 1980 treatment note shows he was treated for pain in both feet when walking.  He reported a history of being in the field for two weeks and stated that his feet hurt when he walked and when he dangled them.  It was suspected that he had mild trench foot with neurological affect.  The diagnosis ruled out frostbite but noted very sensitive mild trench foot.  Along with the service medical records was a record of the veteran's assignments during service.  The record indicated that in November 1980 and November 1981 he was an assistant gunner and in April 1982 he was an ammunition bearer.  Service medical records are negative for complaints, treatment, or diagnosis of bilateral hearing loss, or frostbite of the feet.

In January 1996, the veteran presented at the VA medical center (VAMC) with complaints of a broken eardrum and frostbite of the feet, which he alleged occurred in 1982.  Over the years his foot disorder progressively got worse and he noticed that his feet constantly sweat, as well as bleed and crack.  The examiner noted a fungal infection between the toes and the diagnosis was tinea pedis.  There was no diagnosis of a hearing loss or residuals of frostbite.

VA outpatient treatment records dated November 1999 to April 2002 reflect treatment for a variety of disorders.  In a treatment note dated September 1999, the veteran reported a history of a right eardrum rupture in 1983 and also reported frostbite of the feet in 1982.  In a treatment note dated November 1999 he complained of numbness in his left foot.  No diagnosis was noted.   

During a VA travel Board hearing in October 2003, he testified that in 1981 while stationed at Mount Rainier in Fort Lewis, Washington, he was outside washing vehicles.  The temperature was very cold and while washing the vehicles his feet got wet.  When he awoke the next morning he had difficulty walking and experienced pain that felt like he was walking on needles.  He went to the clinic for treatment and was issued crutches, which he used for a period of three days.  The pain eventually was alleviated after the three-day period.  Since this incident in 1981, his feet continued to sweat and peel and reveal an odor.  He reported one occasion of treatment for his feet at the VA clinic and recalled that he was issued a cream.  As far as his hearing loss, he reported that in March 1983 he fired a TOW missile.  At the time he fired the missile he was not issued earplugs and instead used cigarette butts.  When he hit the trigger, the cigarette butt fell out of his ear and his eardrum was blown out.  He went to see the field medic but the field medic simply put a piece of cotton and tape over his ear and assured him he would be fine.   

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

The veteran claims service connection for hearing loss of the right ear and frostbite of the feet which he asserts was incurred during military service.  Service medical records are negative for complaints, treatment or diagnosis of hearing loss.  In December 1980, the veteran complained of a cold injury to his feet and was diagnosed with very sensitive mild trench foot.  The remaining service medical records were negative for complaints, treatment or diagnosis of frostbite.

Post-service medical records are negative for hearing loss of the right ear.  The first medical evidence of a foot disability is dated in 1996 when the veteran presented at the VAMC and was diagnosed with tinea pedis.  The veteran has not submitted any lay statements from others indicating he had hearing loss or a cold injury in service or hearing loss or foot symptoms since service.  Likewise, post-service medical records do not include any signs or symptoms of frostbite.

In summary, the veteran has not submitted evidence to demonstrate continuity of symptomatology since service, nor has he submitted medical evidence demonstrating that his hearing loss or frostbite of the feet are linked to service.  Additionally, the medical evidence demonstrates no current diagnosis of hearing loss in the right ear or frostbite of the feet.  The veteran has asserted that he incurred hearing loss and frostbite of the feet during his period of active service.  As a layman, he is not competent to render an opinion regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's self-reported lay history, transcribed in some of the post-service medical records, that his hearing loss and frostbite of the feet began in service, does not constitute competent medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).      

As the medical evidence does not demonstrate the existence of a right ear hearing loss or frostbite in service or thereafter, the Board finds that the preponderance of the evidence is against the veteran's claim for service connection for hearing loss of the right ear and service connection for frostbite of the feet.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss in the right ear is denied.

Entitlement to service connection for frostbite of the feet is denied.




	                        ____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

